Citation Nr: 1100007	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  07-02 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas.


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a 
lumbar spine disorder prior to February 29, 2008.

2.  Entitlement to an evaluation in excess of 40 percent for a 
lumbar spine disorder from February 29, 2008.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to February 
1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

In December 2008, the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of that hearing is of record.  

In accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), a 
Veteran's claim for an increased disability evaluation may 
require a determination as to whether the Veteran is entitled to 
a total disability rating based on individual unemployability.  
In this case, however, entitlement to total disability evaluation 
based on individual unemployability due to service-connected 
disorders was denied in an April 2009 rating decision.  The 
Veteran did not appeal.  Hence, any claim of entitlement to a 
total disability evaluation based on individual unemployability 
is not presently before the Board and will not be discussed.  
Further, for the reasons discussed above, issues regarding 
neuropathy of the lower extremities as secondary to the Veteran's 
service-connected lumbar spine disorder will also not be 
discussed as the April 2009 rating decision denied service 
connection for this issue and the issue is not before the Board 
at this time.


FINDINGS OF FACT

1.  Before February 29, 2008, the Veteran's lumbar spine disorder 
was characterized by some pain and occasional flare-ups.  Forward 
flexion of the thoracolumbar spine of 30 degrees or less, 
unfavorable ankylosis or incapacitating episodes of 
intervertebral disc syndrome having a total duration of at least 
4 weeks but less than 6 weeks during the past 12 months have not 
been shown.  

2.  From February 29, 2008, the Veteran's lumbar spine disorder 
was characterized by some pain and occasional flare-ups.  
Unfavorable ankylosis of the entire thoracolumbar spine or 
incapacitating episodes of intervertebral disc syndrome having a 
total duration of at least 6 weeks during the past 12 months have 
not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
lumbar spine disorder prior to February 29, 2008 have not been 
met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 
5003, 5242, 5243 (2010).

2.  The criteria for a rating in excess of 40 percent for a 
lumbar spine disorder from February 29, 2008, have not been met. 
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 
5003, 5242, 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder. Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
each claim.

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

In this case, a letter satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in April 2005, 
prior to the decision rating on appeal.  The letter informed him 
of what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.

Moreover, with respect to the Dingess requirements, the Veteran 
was given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as this 
is the premise of the claims.  It is therefore inherent that the 
he had actual knowledge of the rating element of the claim.  In 
addition, he was provided with notice of the type of evidence 
necessary to establish an effective date for the disability on 
appeal by correspondence dated in March 2006.  Any questions as 
to the appropriate effective date to be assigned are moot as the 
claim has been denied.

Next, VA has a duty to assist a Veteran in the development of the 
claim.  This duty includes assisting him in the procurement of 
service treatment records and other pertinent records, and 
providing an examination when necessary.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2010).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained the Veteran's service treatment records and VA 
outpatient treatment records.  Further, the Veteran was provided 
an opportunity to set forth his contentions during the hearing 
before the undersigned Acting Veterans Law Judge in December 
2008.

Next, specific VA medical examinations pertinent to the issue on 
appeal were obtained in May 2005 and February 2008 (with an 
addendum provided in April 2008).  The Board finds that these 
examinations were adequate for evaluation purposes. 

Moreover, there is no indication that the VA examiners were not 
fully aware of the Veteran's past medical history or that they 
misstated any relevant fact.  Therefore, the available records 
and medical evidence have been obtained in order to make adequate 
determinations as to these claims and that the available records 
and medical evidence have been obtained in order to make an 
adequate determination as to this claim.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Increased Ratings for Lumbar Spine Disorders-Laws and 
Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  See 38 C.F.R. § 
4.1 (2010).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2010).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance. It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective enervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 
(2010).

The Court of Appeals for Veterans Claims (CAVC) has held that the 
RO must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss under 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The Board notes that the guidance provided by the CAVC in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion should 
be considered.

Furthermore, the intent of the rating schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  Thus, actually painful, unstable, or 
malaligned joints, due to healed injury, are as entitled to at 
least the minimum compensable rating for the joint.  The joints 
should be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 
(2010).

Finally, where entitlement to compensation has already been 
established and an increase in the disability rating is at issue, 
it is the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
where the evidence contains factual findings that show a change 
in the severity of symptoms during the course of the rating 
period on appeal, assignment of staged ratings would be 
permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently rated at 20 percent disabled prior to 
February 29, 2008 and 40 percent disabled thereafter under 38 
C.F.R. § 4.71a, DC 5242 for a lumbar spine disorder that he 
incurred while on active duty.

In order to warrant a rating in excess of 20 percent, the 
evidence must show forward flexion of the thoracolumbar spine 
which is 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5242.  A disability 
rating of 40 percent is warranted where incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 weeks  
during the past 12 months is shown.  38 C.F.R. § 4.71a, DC 5243.

For the purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. at 
Note (2).

A rating in excess of 40 percent is warranted where unfavorable 
ankylosis of the entire thoracolumbar spine or of the entire 
spine is demonstrated.  38 C.F.R. § 4.71a, DC 5242.  A rating in 
excess of 40 percent is also warranted where incapacitating 
episodes having a total duration of at least six weeks during the 
past 12 months is shown.  38 C.F.R. § 4.71a, DC 5243.

Factual Background

The Veteran was afforded a VA examination in May 2005 in order to 
determine the severity of his lumbar spine disorder.  During the 
his examination, the Veteran stated that his pain had not 
improved and that he experienced continuous low back pain.  

Physical examination of the lumbar spine revealed forward flexion 
limited by pain to 50 degrees and backwards extension limited by 
pain to 15 degrees.  Lateral flexion was limited by pain to 25 
degrees to the left and by 20 degrees to the right.  Rotation was 
limited by pain to 20 degrees bilaterally.  It was noted that 
there was no increased loss of range of motion due to pain, 
fatigue or weakness.  X-rays revealed degenerative disc disease 
of the lumbar spine.  The Veteran's examiner stated that pain was 
located in the lumbar area and did not radiate.  The Veteran did 
not describe additional limitation during flare-ups.  
Considerable spasm and tenderness in the lumbar spine on 
examination along with painful motion were noted.  The examiner 
noted that he did not detect weakness and there was no 
neurological deficit.  The Veteran reported no incapacitating 
spells in the past 12 months.

A February 2006 VA medical center pain assessment note reported 
the Veteran's assessment of pain at a level of 0 out of 10.  A 
physical examination conducted on the same day reported a normal 
spine with full range of motion and normal reflexes on 
neurological examination.  

A VA medical center February 2007 substance abuse clinic note 
described the Veteran's complaints of continuous lower back pain 
with which was worse at night time.  X-rays were reported as 
demonstrating disc narrowing at the L5-S1 vertebra.

A May 2007 VA medical center history and physical examination 
noted the Veteran's complaints of increased pain in his back due 
to working and standing during the day.  Physical examination 
revealed decreased range of motion in the back and a normal 
neurologic examination.  

The Veteran was again examined by a VA examiner in February 2008.  
During his examination, the Veteran stated that he had driven a 
forklift until September 2007 when he quit his job due to back 
pain.  He stated that he had incapacitating spells requiring him 
to lie down about three times during the last 12 months.  The 
periods of incapacitation were reported as lasting between a day 
and a half and two days.  

Physical examination revealed flexion to 15 degrees and extension 
to 5 degrees on the first repetition and flexion to 15 degrees 
and extension to 0 degrees on the second and third repetitions.  
Tenderness on the paraspinal muscles in the lumbosacral spine was 
noted as was flattening of the normal lordotic curve and moderate 
spasm of the muscles.  Deep tendon reflexes were diminished 
throughout.  

The examiner noted findings suggestive of peripheral neuropathy 
unrelated to his low back disorder.  The examiner stated that he 
suspected that the Veteran's neuropathy was a residual of alcohol 
exposure given his history of alcohol abuse.  An April 2008 
addendum to the February 2008 examination report noted that the 
lumbosacral spine showed degenerative changes at the L5-S1 
vertebra and that there was a question of mild compression of the 
superior end-plate of the L4 which was stable since the Veteran's 
April 2005 examination.  Regarding the cause of the Veteran's 
polyneuropathy as noted in his February 2008 examination, the 
examiner stated that the polyneuropathy could be related to 
alcohol use which was one of the more common causes of 
polyneuropathy.  It was further noted that polyneuropathies were 
not the result of lumbosacral spine problems.  

In December 2008, as previously noted, the Veteran was afforded a 
Board Hearing before the undersigned Acting Veterans Law Judge.  
During his hearing, the Veteran stated that his back pain limited 
his ability to maintain steady employment.  The Veteran also 
stated that his pain radiated into his limbs and that he 
experienced a feeling "like pins sticking in [his] back" as 
well as a burning sensation.  The Veteran stated that he reported 
this to his last VA examiner.  Regarding incapacitating episodes, 
the Veteran reported that he experienced daily incapacitating 
episodes which made getting out of bed and ready in the morning 
troublesome.  The Veteran stated that without the aid of his 
fiancé he would have a far greater difficulty during his periods 
of incapacitation.  The Veteran stated that he had not visited a 
doctor recently regarding his incapacitating episodes as he felt 
a doctor would be unable to remedy his problems.  

Analysis

The Veteran contends that he is entitled to a disability rating 
in excess of 20 percent prior to February 29, 2008 and in excess 
of 40 percent thereafter.  For the reasons stated below, the 
Board disagrees. 

Initially, considering range of motion factors for both periods 
on appeal, the Board has considered a functional loss due to 
flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased 
evaluation for the Veteran's service-connected lumbar spine 
disorder is not warranted on the basis of functional loss due to 
pain or weakness in this case, as the Veteran's symptoms are 
contemplated by the ratings already assigned.  

Regarding the period prior to February 29, 2008, the Board finds 
significant the fact that at no time did the record demonstrate 
forward flexion less than 30 degrees or favorable ankylosis of 
the entire thoracolumbar spine.  While pain was noted on multiple 
occasions, at no time during this period did the evidence 
demonstrate incapacitating episodes.  In fact, the Veteran denied 
any incapacitating episodes during his May 2005 VA examination.  
Further, neurological examinations conducted prior to February 
29, 2008 were all normal.  Accordingly, a rating in excess of 20 
percent for this period is unwarranted.

For the period thereafter, the evidence does not demonstrate that 
a rating in excess of 40 percent is in order.  While the 
Veteran's range of motion was found to have decreased, 
demonstrating flexion to 15 degrees, the evidence does not 
demonstrate unfavorable ankylosis at any time.  

Additionally, the evidence fails to show competent evidence of 
incapacitating episodes lasting at least 6 weeks during the last 
12 months.  During his February 2008 examination, the Veteran 
stated that he had incapacitating spells requiring him to lie 
down about three times for one and a half days to two days at a 
time during the last 12 months.  Thus, by his own admission, the 
Veteran had at most six days of incapacitation during a 12 month 
period.  Such incapacitation does not warrant a rating in excess 
of 40 percent.  The Veteran stated during his December 2008 Board 
Hearing that he experienced incapacitation every day.  In this 
regard, however the Board notes that, for the purposes of rating 
a disability, an incapacitating episode is defined as a period of 
acute signs and symptoms which require bed rest prescribed by a 
physician and treatment by a physician.  The competent medical 
evidence fails to show that the Veteran was ordered by a 
physician to stay in bed at any time.

The Board has considered whether a separate evaluation is 
warranted for any associated neurological abnormality.  Under 38 
C.F.R. § 4.71(a), any associated objective neurologic 
abnormalities, including bowel or bladder impairments also to be 
evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 
4.71(a) (2010).  However, in this case, a separate evaluation is 
not warranted, as neurological abnormalities have not been shown 
to be due to the Veteran's lumbar spine disorder.  During the 
Veteran's February 2008 VA examination, polyneuropathy was 
demonstrated.  An April 2008 addendum to the examination report 
explained, however, that while the Veteran was found to have 
polyneuropathy, it was not due to a lumbar spine disorder.  In 
sum, while neurological abnormality is shown in the record, such 
abnormality is not found to be associated with the present lumbar 
spine disability and cannot therefore be considered in the 
Veteran's claim for an increased rating.  

The Board has also considered the Veteran's statements that his 
disability is worse than the ratings demonstrate.  In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of a lumbar spine 
disability according to the appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the nature 
and extent of the Veteran's lumbar spine disorder has been 
provided by the medical personnel who have examined him during 
the periods on appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in the examination reports) directly address the 
criteria under which these disabilities are evaluated and go to 
show that the Veteran was and is properly evaluated as 20 percent 
and 40 percent disabled, respectively, for the two periods on 
appeal for his lumbar spine disorder.

Finally, the Board considers whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards."  
Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

The Board concludes that rating criteria reasonably describes his 
disability level and symptomatology, and provide for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  

Thus, the Veteran's disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral to the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, under 38 C.F.R. § 3.321 is not warranted.  

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not applicable 
and the appeals are denied.


ORDER

Entitlement to an evaluation in excess of 20 percent for a lumbar 
spine disorder prior to February 29, 2008, is denied.

Entitlement to an evaluation in excess of evaluation in excess of 
40 percent for a lumbar spine disorder from February 29, 2008, is 
denied.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


